Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the Applicants’ Amendment filed on February 4, 2022, the search of the U. S. examiner has been broadened to include the use of a search term directed to the Applicants’ claimed use/presence of boric acid in the Applicants’ claimed composition (also in conjunction w/ thiosulfate/thiosulphate), and it produced US 2014/0302179 A1 as a relevant reference.  This US 2014/0302179 A1 is interesting in as much as it describes the provision of a similar composition comprising sodium thiosulfate as well as the Applicants’ claimed boric acid, sodium hydroxide and water (please note paragraph number 159 in this US 2014/0302179 A1, specifically).  However, the Inventors associated w/ this US 2014/0302179 A1 seem to be concerned w/ the pentahydrate form of sodium thiosulfate (rather than the Applicants’ claimed anhydrous form of sodium thiosulfate): please note the lengthy discussion of the uses and advantages of the pentahydrate form of sodium thiosulfate provided in at least paragraph numbers 3 through 7 in this 
In conclusions, all of the Applicants’ claims have been allowed over the teachings provided in this US 2014/0302179 A1 reference (as well as the rest of the art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736